Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is responsive to the amendments filed on 11/28/2022. Claims 1, 11, 19 and 21 are independent. Claims 1, 11, 19 and 21 have been amended. Claims 1- 21 are pending and being considered. Claims 1- 21 are rejected.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 09/21/2022 was filed on or after the mailing date of the application no. 16/404,655 filed on 05/06/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of Applicant’s IDS form 1449 filed on 09/21/2022 is attached to the instant office action.

Response to Arguments/Remarks
Applicant’s arguments/remarks, filed on 11/28/2022, have been fully considered and are rendered moot in view of new grounds of rejections outlined below, which were necessitated by the applicant’s amendment. The argument(s) do not apply to the current art(s) being used.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Regarding independent claims 1, 11, 19 and 21, the claims recite “an onboarding computer”, which is not defined in the specification and/or drawings (Figs. 1-7).

Claim Objections
Claim(s) 1-21 are objected to because of the following informalities:  
Independent Claim 1 (Lines 12-13) recites “validating the computing device, wherein validating the computing device includes associating the computing device with the customer license and sending a session token…”, which should read as “validating the computing device, wherein validating the computing device includes associating the computing device with the customer license, and sending a session token…”.
Independent claims 11, 19 and 21 are objected for the same reasons as mentioned above for the independent claim 1.
Claims 2-10, 12-18 and 20 are likewise objected since they depend on and/or carries the deficiencies of the parent claims 1, 11 and 19, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claim 1, the claim recites limitation “establishing a secure communication session between a computing device and an onboarding computer via a first type of communication channel …”, which is not clearly described/disclosed in the specification and/or drawings (Figs. 1-7). The specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Examiner notes that the specification (Para. [0021]) describes “A process that registers and configures mesh node devices to be part of a wireless mesh network is referred to in the present disclosure as an onboarding process. Such an onboarding process may store registration information and configuration information in a database at a computer in the cloud or that is accessible via the Internet”, and as further disclosed in Para. [0035], “Initially, program code of mobile APP 200 may prepare a message 212 to send to an onboarding service in the cloud […]. By using a secure communication protocol, information may be securely provided to a cloud computer that executes program code consistent with onboarding service 209. In certain instances, message 212 may be passed through host 206. Alternatively, message 212 may be passed directly to the computer executing the instructions of onboarding service 209, without passing through host 206. Message 212 may include a user identifier (UID), a password, and a security key. After the login information has been sent to onboarding service 209, the computer executing the onboarding service 209 program code may include instructions that cause a unique session token to be sent to a mobile device executing instructions associated with mobile APP 20”, and does not include description of an onboarding computer that establishes a secure communication session with a computing device to perform a method for adding wireless mesh devices to a computer network. Therefore, the disclosure lacks on written description of an onboarding computer that establishes a secure communication session with a computing device to perform the method steps for adding wireless mesh devices to a computer network. Thus, the claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s).
Regarding independent claims 11, 19 and 21, the claims are rejected for the same reasons as mentioned above for the independent claim 1.
Dependent claims 2-10,12-18 and 20 are likewise rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s) since they depend on and/or carries the deficiencies of the parent claims 1, 11, 19 and 21.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WAKAI; Ryohei (US 2018/0189507 A1), hereinafter (Wakai), in view of Casey et al. (US 2018/0314808 A1), hereinafter (Casey), and further in view of Raje, Surabhi et al. (US 2018/0262497 A1), hereinafter (Raje).

Regarding claim 1, Wakai teaches a method for adding wireless mesh devices to a computer network, the method comprising (Wakai, Para. [0151-0153], discloses that communication steps (T5-T8) in Fig. 13 illustrates to register and/or configure a camera 20 with a management server 30 over network 8 (Fig. 1), and as disclosed in Para. [0058], wherein the cameras 20a, 20b, and 20c located within store 3 are collectively referred to as camera 20):
establishing a secure communication session between a computing device and an onboarding computer via a first type of communication channel as part of a dual factor validation (Wakai, Para. [0147-0150], discloses that communication steps (T1-T4; i.e., dual factor validation) in Fig. 13 illustrates to establish a secure communication session between PC 10 (hereinafter a computing device) and the management server 30 (hereinafter a computer) by sending user registration request (T1; including mail address and password) and/or login request (T3; including mail address and password) to the management server 30 via communication interface of PC 10 (hereinafter the communication interface of PC 10 represents a first type of communication channel, (with reference to claim 10 of the current application)), as disclosed in Para. [0062]), the computing device located at a location where at least two mesh nodes are being prepared to join a wireless mesh network associated with a customer license and wherein the onboarding computer is physically remote from the location (Wakai, Fig. 2 and Para. [0058], discloses that plural types of cameras (20a, 20b, and 20c) and PC 10 (used by a user 7) placed in store 3 are connected to a network 8 such as the Internet. When there is no need to particularly distinguish individual cameras 20a, 20b, and 20c, they are collectively referred to as camera 20 (hereinafter mesh nodes). Camera 20 may be placed in locations other than stores (for example, outdoor fairgrounds and toll roads). Further, as depicted in Fig. 2, the PC 10 and the camera 20 (cameras 20a, 20b, and 20c) both are placed in store 3 but they are physically remote from each other, and as depicted in Fig. 13, a registration process for camera 20 (referred to as cameras 20a, 20b, and 20c, see para. [0058]) by using session ID, and as disclosed in Para. [0150], wherein the session ID is managed in association with the user ID (which is information on the owner of camera 20, as disclosed in Para. [0152]) which is associated with network 8); 
sending validation information from the onboarding computer to the computing device via a second type of communication channel as part of the dual factor validation (Wakai, Fig. 13 and Para. [0148 and 0268], discloses that in step (T2 of the steps T1-T4; dual factor validation) the communication unit 38 (of management server 30) returns user registration completion to PC 10, via communication interface of the management server 30, with an attached user ID for identifying user 7 based on the user registration request, and retains the user ID and information on the mail address and the password from PC 10, in table 51. (Hereinafter the communication interface of the management server 30 represents a second type of communication channel, (with reference to claim 10 of the current application))); 
receiving the validation information from the computing device via the first type of communication channel (Wakai, Fig. 13 and Para. [0149 and 0062], discloses that in PC 10, when user 7 inputs the mail address and password through input device 14 or the like to request login, Web browser function unit 12 transmits, via the communication interface of the PC 10, the mail address and password to management server 30 to request login (T3)); 
validating the computing device,Wakai, Fig. 13 and Para. [0150 and 0268], discloses that in the management server 30, when communication unit 38 receives the login request and the mail address and password from PC 10 (i.e., computing device), user management unit 31 refers to table 51 and collates the mail address and password. If the collation succeeds, that is, if there is a matching mail address and password, communication unit 38 issues, via the communication interface of the management server 30, a session ID (hereinafter a session token) and makes a notification of the login completion (T4). The session ID is managed in association with the user ID); 
receiving registration information from the computing device, the registration information identifying the at least two mesh nodes to associate with the customer license of the wireless mesh network (Wakai, Para. [0151-0152], discloses that communication step (T5) in Fig. 13 illustrates to send, from PC 10 to the management server 30, a registration request for camera 20 (herein camera 20 referred to as cameras 20a, 20b, and 20c located within store 3, see Fig. 2 and Para. [0058]) by using the session ID, as depicted in Fig. 13, the registration request (T5) for camera 20 (referred as cameras 20a, 20b, and 20c) includes camera name, camera URL, session ID, and as disclosed in Para. [0150], wherein the session ID is managed in association with the user ID (which is information on the owner of camera 20, as disclosed in Para. [0152]), or see also Para. [0155], wherein the PC 10 may request the camera registration to the management server 30 through camera 20, based on the input of user 7. In this case, at the time of the camera registration request, information on the user ID (which is information on the owner of camera 20, as disclosed in Para. [0152]), the password, and the camera name is sent); and wherein the at least two mesh nodes are configured Wakai, Fig. 13 and Para. [0152], discloses that in management server 30, when communication unit 38 receives a registration request for camera 20 (referred to as cameras 20a, 20b, 20c, see Para. [0058]) from PC 10, camera management unit 32 performs camera registration. In the camera registration, camera management unit 32 retains a camera ID for identifying camera 20 based on the camera registration request, a URL (camera URL) for accessing camera 20 through the network, the user ID which is information on the owner of camera 20, and information on the name (camera name) of camera 20 in table 52. As the user ID, the value associated with the session ID is used, and as disclosed in Para. [0153], the communication unit 38 (of the management server 30) then sends a connection confirmation to the camera URL designated by the camera registration request (T6). In a case where camera 20 is normally connected, communication unit 38 receives a camera connection response from camera 20 (T7). Then, communication unit 38 returns the camera registration completion to PC 10 (T8)).  
Wakai fails to explicitly disclose but Casey teaches wherein validating the computing device includes associating the computing device with the customer license (Casey, Para. [0054], discloses a license manager 205 that may be configured to restrict licenses based on the location of a respective customer associated with the IoT devices 220, 225, 270. Thus, the license manager 205 may determine the location of a customer through a network address of a user device, requesting access to data from the IoT device 220, 225, 270, such as an IP address (in other words, the license manager 205 restricts the customer license based on the determined location of a respective user/customer device)) and
associating the at least two mesh nodes with the customer license of the wireless mesh network, wherein the at least two mesh nodes are configured Casey, Para. [0027], discloses an IoT gateway 145 that may be accessible, over network 110, to receive requests from customers (user device) to provision (or add) additional IoT devices (i.e., the at least two mesh nodes) to the plurality of IOT devices 120, and a respective one or more sensor to the plurality of sensors 140, and as disclosed in Para. [0054], wherein the licenses are restricted based on the location of a respective customer (user device) associated with the IoT devices, or see also Para. [0031], wherein IoT devices may dynamically added or removed from the plurality of IOT devices 120. Accordingly, the license manager 105 may be configured to grant and/or acquire licenses dynamically, responsive to a new IoT device 120a-120n being initialized and the IoT device 120a-120n reporting its status to a manufacturer) and
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Casey’ into the teachings of ‘Wakai’, with a motivation wherein the at least two mesh nodes are configured to be added to the wireless mesh network associated with the customer license, as taught by Casey, in order for a user/customer device to access data generated (or collected) by either of the one or more sensors (cameras) of the IOT devices; Casey, Para. [0093].
Wakai in view of Casey fails to explicitly disclose but Raje teaches wherein the at least two mesh nodes are configured in parallel to be added to the wireless mesh network associated with the customer license and to send wireless communications over the wireless mesh network associated with the customer license based on at least a portion of the received registration information being consistent with stored data (Raje, Fig. 2 and Para. [0025], discloses that the devices 150 may be registered in serial or in parallel, e.g., depending on the ability or inability of the computing device 110 that runs the configuration utility 120 to access more than one of the devices at a time, and see also Fig. 9 and associated Para. [0046-0049], for detailed description of steps 800-861 (depicted in Fig. 9) for batch registration and configuration of devices in a wireless network, in which a user of a batch configuration utility 120 (of a computing device 110, as depicted in Figs. 1-3 and 5) may be authenticated such that the user may proceed to register and configure devices in a batch. Wherein, the registered and configured devices (i.e., 150A-150N) associated with an authenticated user are allowed to use the services within the established wireless network environment based at least in part on receipt of a valid link code, and as disclosed in Para. [0015], wherein the devices 150 (i.e., 150A-150N) may be heterogeneous or homogeneous in terms of their device type and/or vendor. The devices 150 (i.e., 150A-150N) may include various types of electronic devices, digital devices, and/or computing devices. The devices 150 may include voice-capturing devices or smart speakers as well as other home automation and/or "Internet of Things" devices).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Raje’ into the teachings of ‘Wakai’ as modified by ‘Casey’, with a motivation wherein the at least two mesh nodes are configured in parallel and are allowed to send wireless communications over a wireless mesh network that is associated with the customer license based on at least a portion of the received registration information being consistent with stored data, as taught by Raje, in order to protect the wireless network environment from unauthenticated and/or unauthorized devices; Raje, Abstract and Para. [0026].

Regarding claim 2, Wakai as modified by Casey in view of Raje teaches the method of claim 1, wherein Wakai further teaches further comprising storing information in a database that cross-references the received registration information with the customer license (Wakai, Fig. 8 and Para. [0122 and 0152], discloses that in the camera registration, camera management unit 32 retains a camera ID for identifying camera 20 based on the camera registration request, a URL (camera URL) for accessing camera 20 through the network, the user ID which is information on the owner of camera 20, and information on the name (camera name) of camera 20 in table 52. As the user ID, the value associated with the session ID is used).  

Regarding claim 3, Wakai as modified by Casey in view of Raje teaches the method of claim 1, wherein Wakai as modified by Casey fails to disclose but Raje further teaches further comprising: identifying a first identifier and a code included in the registration information (Raje, Para. [0019], discloses that in order to be detected, the devices 150 may broadcast a device-specific identifier on the one or more networks 190. As shown in the example of FIG. 1, the device(s) [150A, 150B … 150N] may broadcast its device-specific identifier(s) [151A, 151B … 151N] on the network(s) 190, and as disclosed in Para. [0026], the device(s) [150A, 150B … 150N] may send its device authentication code(s) [153A, 153B … 153N] to the configuration utility 120 to authenticate the device 150A); 
identifying that the at least portion of the received registration information is consistent with the stored data based on the first identifier and the code matching information stored in a database (Raje, Para. [0020], discloses that the configuration utility 120 may analyze the device-specific identifiers 151A-151N and determine, based at least in part on the identifiers, which of the corresponding devices 150A-150N are deemed suitable for configuration, and as disclosed in Para. [0026], the configuration utility 120 may proceed with registration and configuration of a device based at least in part on receipt of a valid device authentication code); and 
sending a registration complete message after identifying that the first identifier and the code match the information stored in the database (Wakai, Fig. 13 and Para. [0153], discloses that the communication unit 38 (of the management server) returns the camera registration completion to PC 10 (T8), and as disclosed in Raje, Para. [0020 and 0026], the configuration utility 120 may proceed with registration and configuration based on verifying the device-specific identifiers 151A-151N and device authentication codes 153A-153N).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Raje’ into the teachings of ‘Wakai’ as modified by ‘Casey’, with a motivation to identify that the at least portion of the received registration information is consistent with the stored data based on the first identifier and the code matching information stored in a database, as taught by Raje, in order to register and/or configure the authorized/authenticated devices, and further to protect the wireless network environment from unauthenticated and/or unauthorized devices; Raje, Abstract and Para. [0026].

Regarding claim 4, Wakai as modified by Casey in view of Raje teaches the method of claim 3, wherein Wakai further teaches further comprising: identifying that the registration information also includes information that identifies the computing device; and storing in the database information that cross-references the computing device identifying information with the customer license (Wakai, Fig. 13 and Para. [0151], discloses that the PC 10 makes a camera registration request to the management server 30 by using the session ID, and as disclosed in Para. [0150], wherein the session ID is managed in association with the user ID, and as depicted in Fig. 8 and Para. [0152], the table 52 stores Camera ID, Camera URL, User ID and Camera Name. As the user ID, the value associated with the session ID is used).  

Regarding claim 5, Wakai as modified by Casey in view of Raje teaches the method of claim 1, wherein Wakai further teaches further comprising storing information in a database that cross-references the customer license with a mesh network identifier that uniquely identifies the mesh network as belonging to a customer (Wakai, Fig. 8 and Para. [0152], discloses a table 52 to store a URL for accessing camera 20 through the network associated with the stored USER ID “1001”, and as disclosed in Fig. 7, the table 51 stores eMail Addresses and Passwords associated with the User ID’s (such as “1001, 1002, …”) to establish secure network connections).  

Regarding claim 6, Wakai as modified by Casey in view of Raje teaches the method of claim 1, wherein Wakai further teaches further comprising: receiving information that identifies the computing device; and storing information in a database that associates the customer license with the information that identifies the computing device (Wakai, Fig. 13 and Para. [0151], discloses that the PC 10 makes a camera registration request to the management server 30 by using the session ID, and as disclosed in Para. [0150], wherein the session ID is managed in association with the user ID, and as depicted in Fig. 8 and Para. [0152], the table 52 stores Camera ID, Camera URL, User ID and Camera Name. As the user ID, the value associated with the session ID is used).  

Regarding claim 7, Wakai as modified by Casey in view of Raje teaches the method of claim 1, Wherein Wakai in view of Raje further teaches further comprising: storing a profile in a database, the profile identifying a configuration to associate with the at least two mesh nodes, the profile associated with previously received registration information and the customer license (Wakai, Fig. 8, depicts a table 52 that stores information to identify each and every camera [such as Camera ID, URL, Camera Name] associated with user ID “1001” on network 8, and as disclosed in Raje, Para. [0022], discloses that the configuration of a device may include creating and/or modifying a device-specific account to reflect registration and/or deployment of the device. Device-specific accounts may be maintained by the service provider environment 170, and the device-specific accounts may be distinct or independent from an account or login credential associated with the user of the configuration utility. In one embodiment, the configuration of a device may include storing values for configuration parameters with the device-specific account. The values for the configuration parameters may be stored in a configuration profile associated with the device-specific account, and the corresponding device may be operated in accordance with the configuration profile. For example, the configuration profile stored in the service provider environment 170 may include a wireless network credential, a "wake word" or other user prompt to activate voice capture, a time zone, an indication of skills that are accessible to the device, and/or other suitable configuration parameters. At least some of the configuration parameter values may be provided using the configuration utility 120. In one embodiment, the configuration of a device may include providing values for at least some of the configuration parameters to the device itself for storage in memory locally accessible to the device); 
identifying that the registration information is consistent with the customer license, wherein the at least two mesh nodes are allowed to communicate over the wireless mesh network based on the registration information being consistent with the customer license (Raje, Para. [0031], discloses that the configuration utility 120 may include a device configuration component 128. Using the device configuration component 128, a configuration profile (or a portion thereof) and/or its constituent one or more configuration parameters 155 may be deployed to authenticated devices 150A-150N in a batch. Wherein, the deployed configuration profile may include various parameters such as a networking credential (e.g., a wireless networking credential) that permits the device to access a local area network (e.g., a Wi-Fi network), a "wake word" to activate voice capture on detection of audible speech including the word, a time zone, and/or other suitable configuration parameters to be stored on the devices); and 
sending configuration information to the at least two mesh nodes that is consistent with the profile stored in the database that is associated with the previously received registration information, wherein the at least two mesh nodes are configured based on the configuration information sent to the at least two mesh nodes (Wakai, Fig. 13 and Para. [0153], discloses that in the management server 30, the communication unit 38 sends a connection confirmation to the camera URL designated by the camera registration request (T6). In a case where camera 20 is normally connected, communication unit 38 receives a camera connection response from camera 20 (T7), and as disclosed in Raje, Para. [0022], discloses that the configuration parameter values deployed to a device may include a wireless network credential, a wake word or other user prompt to activate voice capture, a time zone, and/or other suitable configuration parameters. By deploying the wireless network credential to the device, the device may be usable with a particular wireless local area network, e.g., to interact with voice-based services and skills in the service provider environment. By deploying a selected wake word or other prompt to the device, the device may be usable to perform selective voice capture).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Raje’ into the teachings of ‘Wakai’ as modified by ‘Casey’, with a motivation to identify that the registration information is consistent with the customer license, wherein the at least two mesh nodes are allowed to communicate over the wireless mesh network based on the registration information being consistent with the customer license, as taught by Raje, in order to protect the wireless network environment from unauthenticated and/or unauthorized devices; Raje, Abstract and Para. [0026].

Regarding claim 8, Wakai as modified by Casey in view of Raje teaches the method of claim 7, wherein Wakai further teaches further comprising sending program code to the at least two mesh nodes, wherein the program code is installed at the at least two mesh nodes based on the program code being consistent with the profile (Wakai, Fig. 5 and Para. [0087-0092], discloses that in the management server30, an App provider management unit 33 manages the information on App provider 9 (for example, information on the App provider that provides CamApp), an App management unit 34 that manages App information including the CamApp information, a contract management unit 36 that manages the contract information on the contract of the App (CamApp). For example, contract management unit 36 manages which user uses which application, and a control authority management unit 37 manages an authority for controlling CamApp for camera 20 (referred as cameras 20a, 20b and 20c) that App server 40 has, that is, CamApp control authority. Specifically, control authority management unit 37 generates and manages a CamApp control key for managing the CamApp control authority. The CamApp control key is sent to camera 20 where CamApp is installed, and sent to App server 40 which provides CamApp. The CamApp control key is used when controlling CamApp).  

Regarding claim 9, Wakai as modified by Casey in view of Raje teaches the method of claim 1, Wherein Wakai further teaches further comprising storing information in a database that identifies each and every wireless mesh node at the mesh network including the at least two mesh nodes (Wakai, Fig. 8, depicts a table 52 that stores information to identify each and every camera [such as Camera ID, URL, Camera Name] associated with user ID “1001” on network 8).  

Regarding claim 10, Wakai as modified by Casey in view of Raje teaches the method of claim 1, wherein Wakai further teaches the first type of communication channel corresponds to a first type of communication interface (Wakai, Para. [0147-0150], discloses that communication steps (T1-T4) in Fig. 13 illustrates to establish a secure communication session between PC 10 and the management server 30 by sending user registration request (T1) and/or login request (T3) to the management server 30 via communication interface of PC 10, as disclosed in Para. [0062]. (wherein the communication interface of PC 10 represents a first type of communication channel (i.e., T1 and T3))), the second type of communication channel corresponds to a second type of communication interface (Wakai, Fig. 13 and Para. [0148], discloses that in step (T2) the communication unit 38 (of management server 30) returns user registration completion to PC 10, via communication interface of the management server 30, as disclosed in Para. [0268]. (Wherein the communication interface of the management server 30 represents a second type of communication channel (i.e., T2 and T4))), and 
the method further comprising identifying that the validation information sent via the second type of communication interface matches the validating information received via the first type of communication interface (Wakai, Fig. 13 and Para. [0150 and 0268], discloses that in the management server 30, when communication unit 38 receives the login request and the mail address and password from PC 10, user management unit 31 refers to table 51 and collates the mail address and password. If the collation succeeds, that is, if there is a matching mail address and password, communication unit 38 issues, via the communication interface of the management server 30, a session ID (hereinafter a session token) and makes a notification of the login completion (T4). The session ID is managed in association with the user ID), and 
wherein the computing device is authorized to communicate via the wireless mesh network based on the matching validation information (Wakai, Fig. 13 and Para. [0150-0151], after the login completion notification (T4) is received from the management server 30, the PC 10 is authorized and can send registration request for camera 20 to the management server 30, such as shown in communication step (T5) in Fig. 13).  

Regarding claims 11-18, the claims are drawn to a non-transitory computer readable storage medium (as disclosed in Wakai, Para. [0061]) corresponding to a method of using same as claimed in claims 1-8, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 1-8 is equally applicable to the claims 11-18 of the non-transitory computer readable storage medium, respectively.

Regarding claims 19-20, the claims are drawn to a system (as disclosed in Wakai, Fig. 1 and Para. [0056]) corresponding to a method of using same as claimed in claims 1-2, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 1-2 is equally applicable to the claims 1-20 of the system, respectively.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over WAKAI; Ryohei (US 2018/0189507 A1), hereinafter (Wakai), in view of ARNBERG et al. (US 2020/0092701 A1), hereinafter (Arnberg), and further in view of in view of Casey et al. (US 2018/0314808 A1), hereinafter (Casey) and Raje, Surabhi et al. (US 2018/0262497 A1), hereinafter (Raje).

Regarding claim 21, Wakai teaches a method for adding wireless mesh devices to a computer network, the method comprising (Wakai, Para. [0151-0153], discloses that communication steps (T5-T8) in Fig. 13 illustrates to register and/or configure a camera 20 with a management server 30 over network 8 (Fig. 1), and as disclosed in Para. [0058], wherein the cameras 20a, 20b, and 20c located within store 3 are collectively referred to as camera 20): establishing a secure communication session between a computing device and an onboarding computer via a first communication channel as part of a dual factor validation (Wakai, Para. [0147-0150], discloses that communication steps (T1-T4; i.e., dual factor validation) in Fig. 13 illustrates to establish a secure communication session between PC 10 (hereinafter a computing device) and the management server 30 (hereinafter a computer) by sending user registration request (T1; including mail address and password) and/or login request (T3; including mail address and password) to the management server 30 via communication interface of PC 10 (hereinafter the communication interface of PC 10 represents a first type of communication channel, (with reference to claim 10 of the current application)), as disclosed in Para. [0062]), the computing device located at a location where at least two mesh nodes are being prepared to join a wireless mesh network associated with a customer license and wherein the onboarding computer is physically remote from the location, Wakai, Fig. 2 and Para. [0058], discloses that plural types of cameras (20a, 20b, and 20c) and PC 10 (used by a user 7) placed in a store 3 are connected to a network 8 such as the Internet. When there is no need to particularly distinguish individual cameras 20a, 20b, and 20c, they are collectively referred to as camera 20 (hereinafter mesh nodes). Camera 20 may be placed in locations other than stores (for example, outdoor fairgrounds and toll roads). Further, as depicted in Fig. 2, the PC 10 and the camera 20 (cameras 20a, 20b, and 20c) both are placed in store 3 but they are physically remote from each other, and as depicted in Fig. 13, a registration process for camera 20 (referred to as cameras 20a, 20b, and 20c, see para. [0058]) by using session ID, and as disclosed in Para. [0150], wherein the session ID is managed in association with the user ID (which is information on the owner of camera 20, as disclosed in Para. [0152]) which is associated with network 8); sending validation information from the onboarding computer to the computing device via a second communication channel as part of the dual factor validation, Wakai, Fig. 13 and Para. [0148 and 0268], discloses that in step (T2 of the steps T1-T4; dual factor validation) the communication unit 38 (of management server 30) returns user registration completion to PC 10, via communication interface of the management server 30, with an attached user ID for identifying user 7 based on the user registration request, and retains the user ID and information on the mail address and the password from PC 10, in table 51. (Hereinafter the communication interface of the management server 30 represents a second type of communication channel, (with reference to claim 10 of the current application))); receiving the validation information from the computing device via the first communication channel (Wakai, Fig. 13 and Para. [0149 and 0062], discloses that in PC 10, when user 7 inputs the mail address and password through input device 14 or the like to request login, Web browser function unit 12 transmits, via the communication interface of the PC 10, the mail address and password to management server 30 to request login (T3)); validating the computing device,received validation information matches the validation information sent to the computing device via the second communication channel (Wakai, Fig. 13 and Para. [0150 and 0268], discloses that in the management server 30, when communication unit 38 receives the login request and the mail address and password from PC 10 (i.e., computing device), user management unit 31 refers to table 51 and collates the mail address and password. If the collation succeeds, that is, if there is a matching mail address and password, communication unit 38 issues, via the communication interface of the management server 30, a session ID (hereinafter a session token) and makes a notification of the login completion (T4). The session ID is managed in association with the user ID); receiving registration information from the computing device, the registration information identifying the at least two mesh nodes to associate with the customer license of the wireless mesh network (Wakai, Para. [0151-0152], discloses that communication step (T5) in Fig. 13 illustrates to send, from PC 10 to the management server 30, a registration request for camera 20 (herein camera 20 referred to as cameras 20a, 20b, and 20c located within store 3, see Fig. 2 and Para. [0058]) by using the session ID, as depicted in Fig. 13, the registration request (T5) for camera 20 (referred as cameras 20a, 20b, and 20c) includes camera name, camera URL, session ID, and as disclosed in Para. [0150], wherein the session ID is managed in association with the user ID (which is information on the owner of camera 20, as disclosed in Para. [0152]), or see also Para. [0155], wherein the PC 10 may request the camera registration to the management server 30 through camera 20, based on the input of user 7. In this case, at the time of the camera registration request, information on the user ID (which is information on the owner of camera 20, as disclosed in Para. [0152]), the password, and the camera name is sent); and
wherein the at least two mesh nodes are configured Wakai, Fig. 13 and Para. [0152], discloses that in management server 30, when communication unit 38 receives a registration request for camera 20 (referred to as cameras 20a, 20b, 20c, see Para. [0058]) from PC 10, camera management unit 32 performs camera registration. In the camera registration, camera management unit 32 retains a camera ID for identifying camera 20 based on the camera registration request, a URL (camera URL) for accessing camera 20 through the network, the user ID which is information on the owner of camera 20, and information on the name (camera name) of camera 20 in table 52. As the user ID, the value associated with the session ID is used, and as disclosed in Para. [0153], the communication unit 38 (of the management server 30) then sends a connection confirmation to the camera URL designated by the camera registration request (T6). In a case where camera 20 is normally connected, communication unit 38 receives a camera connection response from camera 20 (T7). Then, communication unit 38 returns the camera registration completion to PC 10 (T8)).
Wakai fails to explicitly disclose but Arnberg teaches wherein the first communication channel uses a first type of communication standard (Arnberg, Para. [0235], discloses that the IoT hubs discussed above may be implemented on any device (i.e., computing device) capable of establishing a connection over the Internet e.g., to an IoT service (i.e., a computer) using a WiFi or cellular data connection (i.e., a first type of communication standard)); 
the second communication channel using a second type of communication standard differing from the first type of communication standard (Arnberg, Para. [0209], discloses that the public key (i.e., validation information) may be transmitted from the IOT service 120 (i.e., the computer) to a BTLE-enabled IOT hub 110 or client device 611 (Herein, “BTLE” represents a second type of communication standard, which is different than the “WiFi or cellular data connection” that represents a first type of communication standard));
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Arnberg’ into the teachings of ‘Wakai’, with a motivation wherein a second type of communication standard differing from the first type of communication standard, as taught by Arnberg, in order to establish secure communication channels and exchange messages between devices (such as, between a computer and a computing device) on the secure communication channels; Arnberg, Para. [0136-0137, 0203].
Wakai as modified by Arnberg fails to explicitly disclose but Casey teaches wherein validating the computing device includes associating the computing device with the customer license (Casey, Para. [0054], discloses a license manager 205 that may be configured to restrict licenses based on the location of a respective customer associated with the IoT devices 220, 225, 270. Thus, the license manager 205 may determine the location of a customer through a network address of a user device, requesting access to data from the IoT device 220, 225, 270, such as an IP address (in other words, the license manager 205 restricts the customer license based on the determined location of a respective user/customer device)) and
associating the at least two mesh nodes with the customer license of the wireless mesh network, wherein the at least two mesh nodes are configured Casey, Para. [0027], discloses an IoT gateway 145 that may be accessible, over network 110, to receive requests from customers (user device) to provision (or add) additional IoT devices (i.e., the at least two mesh nodes) to the plurality of IOT devices 120, and a respective one or more sensor to the plurality of sensors 140, and as disclosed in Para. [0054], wherein the licenses are restricted based on the location of a respective customer (user device) associated with the IoT devices, or see also Para. [0031], wherein IoT devices may dynamically added or removed from the plurality of IOT devices 120. Accordingly, the license manager 105 may be configured to grant and/or acquire licenses dynamically, responsive to a new IoT device 120a-120n being initialized and the IoT device 120a-120n reporting its status to a manufacturer) and
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Casey’ into the teachings of ‘Wakai’ as modified by ‘Arnberg’, with a motivation wherein the at least two mesh nodes are configured to be added to the wireless mesh network associated with the customer license, as taught by Casey, in order for a user/customer device to access data generated (or collected) by either of the one or more sensors (cameras) of the IOT devices; Casey, Para. [0093].
Wakai as modified by Arnberg in view of Casey fails to explicitly disclose but Raje teaches wherein the at least two mesh nodes are configured in parallel to be added to the wireless mesh network associated with the customer license and are allowed to send wireless communications over the wireless mesh network associated with the customer license based on at least a portion of the received registration information being consistent with stored data (Raje, Fig. 2 and Para. [0025], discloses that the devices 150 may be registered in serial or in parallel, e.g., depending on the ability or inability of the computing device 110 that runs the configuration utility 120 to access more than one of the devices at a time, and see also Fig. 9 and associated Para. [0046-0049], for detailed description of steps 800-861 (depicted in Fig. 9) for batch registration and configuration of devices in a wireless network, in which a user of a batch configuration utility 120 (of a computing device 110, as depicted in Figs. 1-3 and 5) may be authenticated such that the user may proceed to register and configure devices in a batch. Wherein, the registered and configured devices (i.e., 150A-150N) associated with an authenticated user are allowed to use the services within the established wireless network environment based at least in part on receipt of a valid link code, and as disclosed in Para. [0015], wherein the devices 150 (i.e., 150A-150N) may be heterogeneous or homogeneous in terms of their device type and/or vendor. The devices 150 (i.e., 150A-150N) may include various types of electronic devices, digital devices, and/or computing devices. The devices 150 may include voice-capturing devices or smart speakers as well as other home automation and/or "Internet of Things" devices).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Raje’ into the teachings of ‘Wakai’ as modified by ‘Arnberg’ in view of ‘Casey’, with a motivation wherein the at least two mesh nodes are configured in parallel and are allowed to send wireless communications over a wireless mesh network that is associated with the customer license based on at least a portion of the received registration information being consistent with stored data, as taught by Raje, in order to protect the wireless network environment from unauthenticated and/or unauthorized devices; Raje, Abstract and Para. [0026].


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on 8AM-4PM (EST) Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496